Title: To Thomas Jefferson from William Prentis, 3 June 1805
From: Prentis, William
To: Jefferson, Thomas


                  
                     Sir, 
                     Petersburg, June, 3, 1805.
                  
                  Some time ago I took the liberty of writing to you on the subject of a History of Virginia—I have no other interest in the work than that of a wish to see a faithful and well digested History published. Mr. Burke has long since published the first volume, and I am sorry he does not progress faster—it is not however for want of a liberal subscription.
                  Since then I have been employed in endeavors to effect a Map of Virginia, a work I well know was much wanting, and which would not fail, if accomplished, of rewarding the undertaken. With some difficulty and solicitude I at length prevailed on Mr. Madison, of Wmsbg. in the work—he is equally interested in its publication, and I am well persuaded has spared no pains to render it as complete as possible, considering the difficulties we had to encounter in procuring correct materials for such a work. The Map has been examined by several gentlemen in Richmond; and other places, and very generally approved. Some small errors, however, are some times pointed out, which are occasionally corrected.
                  The bearer, Mr. William Davis, sets off to-morrow for the purpose of passing through all the principal towns in this State, with the map, and it will give me much pleasure, Sir, if you will devote a short time to examine its merits. I am well assured of your disposition to promote works of real utility, and I am not disposed to bring forward one, which does not merit that character.
                  A Mr. Bessler, from Switzerland, who I have understood came recommended to you, is engaged to engrave the Map, and J I can discover  
                     the work will do credit to the State. With sentiments of the highest respect, I am your most obedt. Servt.
                  
                     William Prentis.
                  
               